        Case 1:18-cv-07877-LJL-SLC Document 40 Filed 05/26/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x


KAREN EUBANKS,                                                              NOTICE OF MOTION FOR
                                                                            SUMMARY JUDGEMENT
                                                             Plaintiff,
                                                                            18-CV-7877 (LJL) (SLC)
                             - against -

NEW YORK CITY DEPARTMENT OF EDUCATION;
MANUEL UREÑA, Principal; ELMA REINGOLD,
Assistant Principal

                                                          Defendants.
----------------------------------------------------------------------- x

                 PLEASE TAKE NOTICE that upon the accompanying statement pursuant to

Rule 56.1 of the Local Rules of this Court, dated May 22, 2020, the Declaration of Shaina Wood,

dated May 22, 2020, the exhibit annexed thereto, the Memorandum of law in Support of

Defendants’ Motion for Summary Judgement, dated May 22, 2020, and upon all prior pleadings

and proceedings, Defendants will move this Court, before the Honorable Sarah L. Cave, United

States Magistrate Judge, at the United States Courthouse for the Southern District of New York,

500 Pearl Street, New York, New York for an order pursuant to Rule 56 of the Federal Rules of

Civil Procedure for summary judgement dismissing all of Plaintiff’s causes of action on the

grounds that there is no issue of material fact requiring a trial and that, as a matter of law,

Defendants are entitled to summary judgement in this action, and for such other and further relief

as the Court may deem just and proper. By agreement of the parties, any papers submitted in

opposition to this motion must be submitted by July 24, 2020, and any reply must be submitted

by August 14, 2020.
      Case 1:18-cv-07877-LJL-SLC Document 40 Filed 05/26/20 Page 2 of 2




Dated: New York, New York
       May 22, 2020


                                   JAMES E. JOHNOSN
                                   Corporation Counsel of the City of New York
                                   Attorney for Defendants
                                   100 Church Street
                                   New York, New York 10007
                                   (212) 356-2440


                                   By:           /s/ Shaina Wood
                                          Shaina Wood
                                          Assistant Corporation Counsel

TO:   Karen Eubanks (by email)
      Plaintiff Pro Se
      70 LaSalle Avenue
      New York, NY 10027
      clarityphase@cs.com




                                      2
